886 F.2d 330
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kevin BENNETT, Plaintiff-Appellant,v.Marjorie VANOCHTEN, Defendant-Appellee.
No. 89-1204.
United States Court of Appeals, Sixth Circuit.
Sept. 27, 1989.

1
Before MERRITT and KRUPANSKY, Circuit Judges, and JAMES L. GRAHAM, District Judge.*

ORDER

2
Kevin Bennett, a Michigan prisoner proceeding pro se and in forma pauperis, appeals the judgment of the district court dismissing his cause of action filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary damages, declaratory and injunctive relief, and restoration of his prison security status, Bennett brought suit against a hearings administrator for the Michigan Department of Corrections.  Bennett alleged that numerous prison misconduct violations, for which he had been found guilty, were invalid.


4
The case was submitted to a magistrate who offered Bennett an opportunity to amend or correct his complaint.  The magistrate recommended dismissing the amended complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  The district court adopted the magistrate's recommendation in an order and judgment dated January 26, 1989.


5
Upon review, we find no error.  In light of the Supreme Court's recent case of Neitzke v. Williams, 109 S. Ct. 1827 (1989), we affirm the district court's judgment for the reasons set forth in the court's January 26, 1989, order, pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James L. Graham, U.S. District Judge for the Southern District of Ohio, sitting by designation